DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claim 1 in the submission filed 1/27/2022 are acknowledged and accepted.
     The addition of Claims 18-21 in the submission filed 1/27/2022 is acknowledged and accepted.
     The cancellation of Claims 6, 11-13, 15 in the submission filed 1/27/2022 is acknowledged and accepted.
     In view of the amendments made to the claims above, the objections to the claims in Section 8 of the Office Action dated 9/28/2021 are respectfully withdrawn.

Drawings
     The replacement drawings were received on 1/27/2022.  These drawings are acceptable.

Response to Arguments
     The Applicants’ arguments, see in particular Pages 8-9 of the submission, filed 1/27/2022, with respect to the rejections in Section 11 of the Office Action dated 

Allowable Subject Matter
     Claims 1-5, 7-10, 14, 16-21 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope as generally set forth in Claim 1, the microscope including, in combination with the features recited in Claim 1, different numbers of trigger signals, different assignments of the trigger outputs to the trigger signals and/or different time intervals between the trigger signals are predetermined for different pixels.  Claims 2-5, 7-10, 14, 16-18 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 19 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope as generally set forth in Claim 19, the microscope including, in combination with the features recited in Claim 19, a detector with a pixel clock that has been synchronized to the illumination system clock.
     Claim 20 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope as generally set forth in Claim 20, the microscope including, in combination with the features recited in Claim 20, wherein the control device includes a memory representing the sample chamber, wherein memory elements of the memory are assignable to pixels of an image produced by a 
     Claim 21 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope as generally set forth in Claim 21, the microscope including, in combination with the features recited in Claim 21, an optical scanning device configured to scan the sample chamber over a grid constructed from grid points, wherein at least one of the illumination parameters is assigned to each of the grid points in each case in the control device.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/2/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872